Citation Nr: 1112891	
Decision Date: 04/01/11    Archive Date: 04/13/11

DOCKET NO.  06-17 977A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for coronary artery disease, to include as secondary to service-connected diabetes mellitus, type 2.

2.  Entitlement to service connection for arthritis, to include as secondary to service-connected diabetes mellitus, type 2.

3.  Entitlement to service connection for erectile dysfunction, to include as secondary to service-connected diabetes mellitus, type 2.

4.  Entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus, type 2.

5.  Entitlement to service connection for a bilateral knee disability.

6.  Entitlement to service connection for a skin disability of the neck and scalp.

7.  Entitlement to a total disability rating due to individual unemployability (TDIU).
REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J.B. Freeman, Counsel


INTRODUCTION

The Veteran served on active duty from November 1968 to June 1971.  

The issues of service connection for a bilateral knee disability and a skin condition of the back of the neck come before the Board of Veterans' Appeals (Board) on appeal from a September 2004 rating decision of the RO in New Orleans, Louisiana, which, in relevant part, denied the claim.  The issues of service connection for coronary artery disease, hypertension, erectile dysfunction and arthritis and entitlement to TDIU arise from a May 2008 rating decision which denied those claims.

The Veteran also initiated appeals of the issues of service connection for post traumatic stress disorder (PTSD) and a skin disability of the feet.  The RO granted service connection for both conditions in a May 2006 rating decision.  The grant of service connection constitutes a complete grant of the benefit sought on appeal.  The Veteran has not disagreed with disability rating or effective date assigned.  Where an appealed claim for service connection is granted during the pendency of the appeal, a second Notice of Disagreement must thereafter be timely filed to initiate appellate review of "downstream" issues such as the compensation level assigned for the disability or the effective date of service connection.  Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997).  Therefore, those issues have been resolved and are not in appellate status.  

In August 2005, the Veteran submitted claims for service connection for a bilateral foot condition, right and left leg conditions, secondary to the bilateral foot condition, and right and left ankle conditions, also secondary to the bilateral foot condition.  The issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  There is no indication that the Veteran ever withdrew these claims.  Therefore, the Board does not have jurisdiction over them, and they are REFERRED to the AOJ for appropriate action.  

The issues of service connection for coronary artery disease, hypertension, erectile dysfunction, and arthritis and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran has had recurring folliculitis of the neck and scalp since service.


CONCLUSION OF LAW

The Veteran's folliculitis of the neck and scalp was incurred in active service.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act (VCAA)

As to the claim of a skin disability of the neck and scalp, that claim has been granted, as discussed below.  As such, the Board finds that any error related to the VCAA on that claim is moot.  See 38 U.S.C. §§ 5103, 5103A (West 2002 & Supp. 2010); 38 C.F.R. § 3.159 (2010); Mlechick v. Mansfield, 503 F.3d 1340 (Fed. Cir. 2007).

II. Service Connection

The Veteran contends that he has a skin disability of the back of the neck and scalp as a result of service.  For the reasons that follow, the Board concludes that service connection is not warranted.  

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110.  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed disorder, there must be (1) competent and credible evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) competent and credible evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

The Veteran contends that he has a skin disability of the back of the neck and scalp.  While his original claim mentioned skin problems effecting the back of the neck, further statements also indicate involvement of the scalp.  The Veteran was noted to have folliculitis during a November 2004 VA examination.  The Board is satisfied by the evidence of a current diagnosis.  

The Veteran argues that his skin disability is related to service.  The Veteran is presently service-connected for dermatophytosis of the feet as a result of service.  In his June 2006 Form 9, he stated that he first noticed the problem during service and that it has recurred several times per year since then.  The Veteran has also submitted a handwritten statement with the Form 9 indicating that he had the disability while on "convoy" ten or fifteen years ago.  The Veteran also submitted a November 1998 treatment note showing a cyst on his back with the statement.  The Veteran appears to have been reporting the date of treatment in the supplemental statement, not reporting the onset.

During the November 2004 VA examination, the Veteran indicated that he first noticed the problem in about 1990.  He reported medical evaluation at that time and that he was diagnosed with folliculitis.  He reported being told to stop going to barbers.  The rash was not present at the time of the VA examination.  

The Veteran's service treatment records reflect he was treated for skin problems. He is presently service-connected for dermatophytosis of the feet. 

With respect to the Veteran's contentions that he has experienced a skin disability since service, the Board observes that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay testimony is competent to establish the presence of observable symptomatology).  

While the Veteran may be competent to report the diagnosis of a skin condition, competency is distinct from credibility.  See, e.g., Bardwell v. Shinseki, 24 Vet.App. 36, 39-40 (2010).  The evidence establishing that the disability has been present since service consists of the Veteran's June 2006 form 9 indicating that the problem began during service.  The Veteran's wife submitted a June 2004 statement indicating that he had had pimple like eruptions for years, but did not specify when those eruptions began.  The mere absence of contemporaneous medical records does not render the Veteran incredible.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006).  The Board notes that the Veteran has indicated that he has treated his condition on his own.  In other words, it appears that folliculitis is a condition that does not necessarily require professional medical care; this would explain the lack of treatment records documenting the disability after service.  The Veteran has reported conflicting onset dates.  Resolving reasonable doubt in favor of the Veteran, the Board finds that the folliculitis of the neck and scalp at least as likely as not began during service and continues to recur.  

As such, the Board finds that the evidence is at least in equipoise that the skin disability of the neck and scalp began during service.  Consequently, the benefit-of-the-doubt rule applies, and the claim must be granted.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to service connection for folliculitis of the neck and scalp is granted.


REMAND

The Board must remand the claims for service connection for a bilateral knee disability, coronary artery disease, hypertension, erectile dysfunction and arthritis and entitlement to TDIU.  

The bilateral knee disability claim must be remanded for RO consideration of additional evidence.  In his June 2006 Form 9, the Veteran indicated that he was receiving a disability retirement due to his knees.  He further stated that he wanted the RO to consider his Social Security Administration file in connection with the claim.  The Veteran submitted a copy of a favorable SSA decision indicating that he was disabled due to osteoarthrosis and allied diseases.  The RO obtained the Veteran's SSA records in 2007 and then failed to issue a Supplemental Statement of the Case on the bilateral knee disability claim.  Although a claimant may waive RO consideration of evidence received after certification of the appeal, the claims file does not reflect that the claim was ever actually certified prior to transfer to the Board.  See 38 C.F.R. § 20.1304 (2010).  As a result, the waiver provisions do not apply and the claim must be returned to RO so that the Veteran may have the evidence considered by the RO in the first instance.  

The Veteran brought claims for service connection for coronary artery disease, hypertension, erectile dysfunction and arthritis and entitlement to TDIU.  The claims were denied in a May 2008 rating decision.  The Veteran has submitted a January 2009 Notice of Disagreement as to these issues.  The claims must be remanded to allow the RO to provide the appellant with a statement of the case (SOC) on these issues.  Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); see also Godfrey v. Brown, 7 Vet. App. 398, 408-410 (1995); Archbold v. Brown, 9 Vet. App. 124, 130 (1996); VAOPGCPREC 16-92 (O.G.C. Prec. 16-92).  However, the issues will be returned to the Board after issuance of the SOC only if perfected by the filing of a timely substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997); Archbold, 9 Vet. App. at 130.

Accordingly, the case is REMANDED for the following action:

1. The RO should readjudicate the bilateral knee disability claim on the merits.  If the benefits sought are not granted, the Veteran and his representative should be furnished a SSOC and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

2. Provide the Veteran with a statement of the case as to the issues of service connection for coronary artery disease, hypertension, erectile dysfunction and arthritis and entitlement to TDIU.  The Veteran should be informed that he must file a timely and adequate substantive appeal in order to perfect an appeal of this issue to the Board.  See 38 C.F.R. §§ 20.200, 20.202, and 20.302(b).  If a timely substantive appeal is not filed, the claim should not be certified to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


